  Case 18-05448-5-SWH         Doc 101 Filed 12/09/19 Entered 12/09/19 15:50:31              Page 1 of
                                              16



   SO ORDERED.


   SIGNED this 9 day of December, 2019.

                                                      ___________________________________________
                                                      Stephani W. Humrickhouse
                                                      United States Bankruptcy Judge
_________________________________________________________________________


                           UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                   RALEIGH DIVISION


   IN RE:                                                    CASE NO. 18-05448-5-SWH
                                                             CHAPTER 7
   WENDY M. DALE,

          DEBTOR



                    ORDER DENYING DEBTOR’S MOTION TO CONVERT
                       AND ALLOWING TRUSTEE’S MOTION FOR
                     APPROVAL OF COMPROMISE OF CONTROVERSY

          Pending before the court are two motions: The chapter 7 trustee’s motion for approval of a

   compromise of controversy, wherein the trustee requests that the court enter an order approving the

   terms of a proposed compromise between the pro se chapter 7 debtor and Red Hat, Inc. (“Red Hat”),

   and the debtor’s motion to convert her chapter 7 case to a case under chapter 13. The trustee’s

   motion to approve compromise was filed on May 20, 2019 (D.E. 59), and the debtor filed a response

   in opposition on June 7, 2019. D.E. 66. On July 2, 2019, the debtor filed her motion to convert her

   chapter 7 case (D.E. 77), to which the trustee objected on July 22, 2019. D.E. 91. The trustee also

   filed, on July 11, 2019, a supplement to his motion to compromise. D.E. 85. A hearing was held

   in Wilmington, North Carolina on September 18, 2019, at which time the court took the matter under
Case 18-05448-5-SWH         Doc 101 Filed 12/09/19 Entered 12/09/19 15:50:31               Page 2 of
                                            16



 advisement. For the reasons that follow, the debtor’s motion to convert her case will be denied, and

 the trustee’s motion to enter into a compromise of the debtor’s claim against Red Hat will be

 allowed.

                      BACKGROUND AND PROCEDURAL HISTORY

        The debtor filed her chapter 7 bankruptcy petition on November 8, 2018,1 and the bankruptcy

 court entered an order appointing Algernon L. Butler, III as the chapter 7 trustee on November 9,

 2018. The order granting the debtor’s bankruptcy discharge was entered on February 21, 2019.

        The controversy that is at the heart of both the motion to convert and the motion to

 compromise is an employment-related dispute between the debtor and her former employer, Red

 Hat. The debtor was first employed by Red Hat as a contracts specialist in August of 2014. In this

 position, she was involved in the negotiation and review of commercial agreements in support of

 Red Hat’s commercial legal group. After a series of workplace personnel-related incidents in the

 spring and summer of 2017, the debtor filed an EEOC charge against Red Hat on August 9, 2017

 (“EEOC Action”), claiming workplace discrimination premised on Red Hat’s failure to properly

 accommodate certain disabilities alleged by the debtor. Red Hat and the debtor attempted to resolve

 these issues but were unsuccessful, and Red Hat terminated the debtor’s employment on September

 5, 2017.

        The debtor retained an attorney who negotiated with Red Hat on her behalf in connection

 with the EEOC claims, and secured an offer of settlement in the amount of $54,450.00. The debtor

 argues that while she may have considered accepting this offer, she ultimately did not do so because



        1
         Previously, the debtor filed a petition under chapter 13 on May 7, 2015. In re Dale,
 Case No. 15-02589-5-DMW. A discharge in that case was entered on June 18, 2018.

                                                  2
Case 18-05448-5-SWH          Doc 101 Filed 12/09/19 Entered 12/09/19 15:50:31                Page 3 of
                                             16



 she believed the offered sum to be too low. The debtor thereafter dismissed her attorney and

 informed Red Hat that she was no longer represented by counsel.

        On June 6, 2018, the debtor, proceeding pro se, filed a civil action in federal district court

 against Red Hat and Leah Moore (individually and in her official capacity as Red Hat’s Senior

 People Risk Manager), and then amended her complaint on August 14, 2018. The amended

 complaint alleged that Red Hat violated her rights under the Americans with Disabilities Act

 (“ADA”) by failing to accommodate certain disabilities, by subjecting her to disparate treatment,

 and by engaging in retaliation; in addition, the debtor alleged wrongful termination under North

 Carolina state law (collectively, the “Claims Against Red Hat”). Dale v. Red Hat, Inc., Case No.

 5:18-CV-262-BO (E.D.N.C. 2018) (“Employment Action”). On motion of defendants Red Hat and

 Moore, the district court entered an order dismissing Moore from all of the claims asserted against

 her, and denying Red Hat’s partial motion to dismiss.2

        The Employment Action was pending at the time the debtor filed her chapter 7 petition and

 is the property of the bankruptcy estate. In schedules filed with the bankruptcy petition on

 November 8, 2018, the debtor valued the Employment Action at $32,000,000.00, and claimed no

 exemption in it. D.E. 1 at 19. The debtor amended her schedules on December 27, 2018, to value

 the Employment Action at $0.00 and to claim an exemption in that asset pursuant to N.C. Gen. Stat.

 § 1C-1601(a)(2) of “100% of the fair market value, up to any statutory limit.” The debtor likewise

 claimed the fair market value, up to any statutory limit, of certain cash deposits in the total amount

 of $70. D.E. 24 at 8, 12. The trustee filed an objection, stating:


        2
          The debtor also filed a state court action in Wake County Superior Court against Red
 Hat and multiple individual defendants, which also was dismissed on motion of defendants.
 Dale v. Red Hat, Inc., Case No. 17 CvS 14409 (2017).

                                                   3
Case 18-05448-5-SWH         Doc 101 Filed 12/09/19 Entered 12/09/19 15:50:31               Page 4 of
                                            16



        As the debtor has claimed exemptions pursuant to N.C. Gen. Stat. § 1C-1601(a)(2)
        of “100% of the fair market value, up to any statutory limit” in both deposits of
        money listed with a value of $70, and in the Claims against Red Hat ... which she has
        valued at $0, the Trustee requests that the Court enter an order (i) allowing the
        Debtor’s claim of exemptions in the deposits of money pursuant to N.C. Gen. Stat.
        § 1C-1601(a)(2) in the scheduled value of $70, and (ii) limiting the Debtor’s claim
        of exemption in the Claims Against Red Hat ... to the statutory limit of N.C. Gen.
        Stat. § 1C-1601(a)(2) less $70 representing the claim of exemption in the deposits
        of money.

 D.E. 27 at 2. Under N.C. Gen. Stat. § 1C-1601(a)(2), then, the debtor’s exemption in the

 Employment Action would be limited to $4,930.00. Further, arguing that the debtor already had

 received adequate time in which to claim exemptions and that any further amendment would be

 prejudicial to administration of the estate, the trustee sought entry of an order providing that the

 debtor could not further amend or increase her claims of exemptions. Id. The debtor did not

 respond, and the motion was allowed by order entered on January 24, 2019. D.E. 37.

        On February 22, 2019, the trustee filed an amended objection to exemptions in which he

 sought the same relief the court already had allowed, explaining that his original objection to

 exemptions had been returned to the trustee’s office as “Undeliverable” notwithstanding that it had

 been correctly addressed. The trustee stated that his office had contacted the debtor via email and

 had confirmed with her the accuracy of that address, as well as the debtor’s actual receipt of court

 notices and orders, and that the debtor had informed the trustee that she was temporarily living

 elsewhere. This amended motion was then served on the debtor via email, at her permanent address,

 and also at the temporary address she provided to the trustee. Again, the debtor did not file a

 response. The court’s order granting this amended objection to the debtor’s claim of exemptions was

 entered on March 4, 2019. D.E. 51.




                                                  4
Case 18-05448-5-SWH           Doc 101 Filed 12/09/19 Entered 12/09/19 15:50:31                  Page 5 of
                                              16



         On May 20, 2019, the trustee filed a motion for approval of a compromise of the controversy

 between the debtor and Red Hat, seeking approval of a proposed settlement of the Employment

 Action and the Claims Against Red Hat for the total sum of $54,450.00. Of this amount, the trustee

 proposed that Red Hat pay $10,000.00 to the bankruptcy estate to compensate the estate for time and

 expense expended by the trustee, with the remaining $44,450.00 paid to the estate in full and final

 resolution of any claims the estate may have had against Red Hat (the “Settlement Agreement”).

 D.E. 59. On June 7, 2019, the debtor filed a response in opposition to the motion, wherein she

 argued that the trustee’s proposed settlement was unreasonable, reflected a lack of due diligence,

 and was fundamentally unfair in that the proposed agreement grossly undervalued a claim she

 estimates to be worth $32 million dollars. In addition, the debtor argued that other assets of the

 bankruptcy estate, as well as expected disbursements in connection with her claim for social security

 disability benefits, would be sufficient to pay the valid claims against the estate without resort to the

 Employment Action. D.E. 66. On July 11, 2019, the trustee filed a supplement to his motion for

 approval of compromise in order to “summarize the legal framework and burden-shifting analysis

 relevant to the plaintiff’s attempt to establish employment-related claims such as the Claims Against

 Red Hat, and to provide the court with additional background information and facts in support of

 the Motion including corrections to certain statements appearing in the Debtor’s objection which

 are believed to be unfounded.”3 D.E. 85 (“Trustee’s Supplement”) at 1-2.

         The debtor filed an amended objection to the student loan claim of Ascendium Education

 Services, Inc. (“Ascendium”) on June 7, 2019, contending that the claim should be denied because


         3
          Appended to the Trustee’s Supplement are exhibits, including emails and similar
 correspondence between the debtor and personnel at Red Hat, that would be integral to both the
 debtor’s pursuit of her claims against Red Hat, and Red Hat’s defense to such claims.

                                                    5
Case 18-05448-5-SWH          Doc 101 Filed 12/09/19 Entered 12/09/19 15:50:31                Page 6 of
                                             16



 she had entered into a loan rehabilitation program with Ascendium pursuant to which she now

 makes direct payments of $5.00 per month. Ascendium’s unsecured claim is in the amount of

 $61,657.76. A hearing on the objection was held on July 16, 2019, and an order denying the

 debtor’s amended objection to Ascendium’s claim was entered on July 24, 2019. D.E. 94.

        On July 2, 2019, the debtor filed a motion to convert her chapter 7 case to a case under

 chapter 13. D.E. 77. The debtor stated that she had obtained employment, was in receipt of regular

 income sufficient to fund a chapter 13 plan, and could put forward a plan that would pay, in full, the

 claims of all of her non-secured, non-student loan creditors. The trustee objected, arguing that there

 was no proper basis upon which to exclude the Ascendium claim from any proposed chapter 13

 repayment plan. The trustee contends that in the debtor’s chapter 7 case, “a total of $70,014.00 in

 claims have been filed – $1,094.73 of which are secured claims, and $68,919.27 of which are

 unsecured claims.” Trustee’s Objection to Motion to Convert (D.E. 91) at 4 (“Trustee’s Objection”).

 The unsecured claims include Ascendium’s $61,656.76 claim. More generally, the trustee objected

 to the motion to convert on grounds that it was “not in good faith and is based on no plausible claim

 that she can propose a confirmable chapter 13 plan.” Id. at 5.

        The debtor responded that it was her “intent to render [the] Trustee’s Motion to Approve

 Settlement moot by converting to Chapter 13 Bankruptcy, under which she is entitled to retain

 control over her assets.” Debtor’s Response to Trustee’s Supplemental Motion to Approve

 Compromise of Controversy and Supplemental Motion to Convert to Chapter 13 (D.E. 99) at 1

 (“Debtor’s Response”). The debtor maintained that she has at all times been fully transparent about

 her income and assets, and that if she is permitted to convert the case, she would not be “depriving

 her creditors of anything they are legally entitled to so long as Debtor complies with the applicable


                                                   6
Case 18-05448-5-SWH          Doc 101 Filed 12/09/19 Entered 12/09/19 15:50:31                 Page 7 of
                                             16



 bankruptcy law and a Court-approved Chapter 13 Plan.” Id. at 6. For the reasons set out below, the

 court concludes that applicable bankruptcy law precludes conversion of this case, and supports the

 court’s approval of the compromise proposed by the trustee.

                                            DISCUSSION

 I.     Debtor’s Motion to Convert

        For the reasons that follow, the motion to convert will be denied on grounds that the court

 agrees with the trustee that the debtor currently is not in receipt of “regular income” sufficient to

 propose a viable chapter 13 plan, as required by § 109(e). The court concludes further that the

 motion to convert was not filed in good faith, and thus runs afoul of § 1307(c). In addition, the court

 finds that the unique facts of this case support denial of the motion to convert pursuant to the broad

 authority conferred upon the court under 11 U.S.C. § 105(a).

        The debtor contends that her “right to convert to Chapter 13 is absolute so long as Debtor

 has acted in good faith during her Chapter 7 bankruptcy and has not previously converted from a

 Chapter 7 bankruptcy.” Debtor’s Response (D.E. 99) at 5. In a nutshell, her position is that she has

 “acted in good faith, has never converted from a Chapter 7 bankruptcy, and is therefore entitled to

 convert in order to regain control over her assets, including her employment discrimination lawsuit

 against Red Hat and to reorganize her debt into a manageable plan based on her present and future

 income.” Id. at 6. She contends that she would be willing and able, under a chapter 13 plan of three

 to five years’ duration, to pay her creditors as much they could receive in the chapter 7 bankruptcy.

 Her candidly expressed intent in seeking to convert is to regain control of the Employment Action,

 based on her belief that the trustee has failed to develop a reasonable and objective understanding

 of the facts of that action, underestimates its value (both monetary and non-monetary, with respect


                                                   7
Case 18-05448-5-SWH          Doc 101 Filed 12/09/19 Entered 12/09/19 15:50:31                 Page 8 of
                                             16



 to the debtor’s personal and professional reputation in her field), has engaged in “clandestine

 negotiations” with Red Hat and, ultimately, accepted a proposed settlement that is “unabashedly

 biased in favor of Red Hat’s position.” Debtor’s Objection (D.E. 66) at 3-4.

        The trustee points out in response that the debtor’s motion to convert affirmatively states that

 her proposed plan would pay in full the non-student loan creditors, “which amount would represent

 only about 10% of the unsecured claims and only 13% of the value of the Red Hat settlement alone.”

 D.E. 91 at 5 n.2. Any chapter 13 plan must provide for payment of at least $54,450.00, the trustee

 argues, because the liquidation amount of that claim has been established. Moreover, the trustee

 contends that the debtor has made misleading and inaccurate representations on her statements

 regarding the Employment Action, which is her principle asset.

        Having fully considered the parties’ filings as well as the arguments presented during the

 hearing on September 18, 2019, the court finds that the debtor is not qualified to be a debtor under

 chapter 13. The right of a debtor in a chapter 13 case to convert to a case under chapter 7 is not, as

 the debtor argued, an “absolute” right, because the ability of a debtor to convert may be limited or

 precluded in the presence of bad faith or for other cause, as specified in 11 U.S.C. § 1307(c). The

 bases on which a chapter 7 debtor may convert to a case under chapter 13, and in particular the

 statutory limitations on that ability, were discussed at length in Marrama v. Citizens Bank of

 Massachusetts, wherein the Supreme Court made clear that a debtor’s right to convert is not

 absolute. Marrama v. Citizens Bank of Massachusetts, 549 U.S. 365, 372 (2007).

        In Marrama, the Court turned first to 11 U.S.C. §§ 706(a) and (d), which provide:

        (a) The debtor may convert a case under this chapter to a case under chapter 11,12,
        or 13 of this title at any time, if the case has not be converted under section 1112,
        1208, or 1307 of this title. Any waiver of the right to convert a case under this
        subsection is unenforceable.

                                                   8
Case 18-05448-5-SWH           Doc 101 Filed 12/09/19 Entered 12/09/19 15:50:31                    Page 9 of
                                              16



         ...
         (d) Notwithstanding any other provision of this section, a case may not be converted
         to a case under another chapter of this title unless the debtor may be a debtor under
         such chapter.

 Id. at 371, quoting 11 U.S.C. §§ 706(a), (d). Discussing those limitations, the Court explained that

 the “broad description of the right as ‘absolute’ fails to give full effect to the limitation in subsection

 (d). The words ‘unless the debtor may be a debtor under such chapter’ expressly conditioned [the

 debtor’s] right to convert on his ability to qualify as a ‘debtor’ under Chapter 13.” Id. at 372.

 Ultimately, the Court found that there were

         at least two possible reasons why Marrama may not qualify as a debtor, one arising
         under § 109(e) of the Code, and the other turning on the construction of the word
         “cause” in § 1307(c). . . . More pertinently, the latter provision, § 1307(c), provides
         that a Chapter 13 proceeding may be either dismissed or converted to a Chapter 7
         proceeding “for cause” and includes a nonexclusive list of 10 causes justifying that
         relief.

 Id. at 372-73. Section 109(e) specifies that only an individual with “regular income” may be a

 debtor under chapter 13. Section 1307(c) addresses the circumstances that would justify dismissal

 or conversion of a chapter 13 case, which is relevant now in this chapter 7 context because “courts

 have also held that acts of bad faith committed prior to filing [a chapter 13 case] constitute ‘cause’

 for the purposes of § 1307(c).” In re Fields, 2016 WL 3462203 *3 (Bankr. E.D.N.C. June 17, 2016),

 construing Marrama, 549 U.S. at 367 n.3.

         Here, the court agrees with the trustee that the debtor has not shown that she has the regular

 income stream necessary to fund a chapter 13 plan, or that her proposed chapter 13 plan could

 provide an appropriate payout to creditors. The debtor represented that she now has regular

 employment at Arby’s, as well as freelance paralegal work, but has provided no indication of her




                                                     9
Case 18-05448-5-SWH         Doc 101 Filed 12/09/19 Entered 12/09/19 15:50:31                Page 10 of
                                             16



 salary.4 There is no way to establish the feasibility of a proposed chapter 13 plan without that

 baseline information, and the court agrees with the trustee’s conclusion that the debtor has

 “implicitly conceded that her income is insufficient to make up the value of the Red Hat settlement.”

 D.E. 91 at 8. Moreover, the debtor skips over her school loan obligation and suggests that a $5.00

 per month direct payment plan essentially covers it with respect to creditor Ascendium. The court,

 however, denied the debtor’s amended objection to Ascendium’s proof of claim and instead allowed

 Ascendium’s unsecured claim in the amount of $61,656.76 by order entered on August 24, 2019.

 It is clear that without regular income to direct toward the allowed claims in this chapter 7 action,

 the debtor is unable to propose a plan that would pay each allowed unsecured claim an amount that

 is “not less than the amount that would be paid on such claim if the estate of the debtor were

 liquidated under chapter 7.” 11 U.S. C. § 1325(a)(4).

        The court turns next to the broader analysis of whether the debtor’s motion to convert should

 be denied on grounds that it is not in good faith, which generally involves an assessment of the

 totality of the circumstances. See, e.g., Fields, 2016 WL 3462203 *4 (“A determination of bad faith

 requires an examination of the totality of the circumstances.”); see also In re Marino, 388 B.R. 679,

 682 (Bankr. E.D.N.C. 2008). The debtor’s chapter 7 case was filed five months after her receipt of

 a discharge under chapter 13. The motion to convert was filed only after the trustee filed his motion

 to compromise the Employment Action, and there is no question about the debtor’s motivation in

 filing that motion, which was to regain control of the Employment Action.


        4
          At the hearing on September 18, 2019, the debtor provided a letter dated September 17,
 2019, which appears to be her acceptance of employment with Smiths Detection, Inc., a
 company based in Edgewood, Maryland. The letter specifies that accepting the position would
 require the debtor to relocate to Edgewood, Maryland, in order to report to the Edgewood site on
 Monday, October 7, 2019. There is no indication in the docket that the debtor has done so.

                                                 10
Case 18-05448-5-SWH          Doc 101 Filed 12/09/19 Entered 12/09/19 15:50:31                  Page 11 of
                                              16



         The issue here lies not in the debtor’s desire to convert, but rather in the steps she has taken

 to facilitate it: Specifically, the debtor’s amendment of her schedules to downgrade the value of the

 Employment Action from $32,000,000.00, which the court finds to be wildly overvalued, to $0.00

 with a claimed exemption in that “fair market value,” which the court finds to be a material and

 intentional misrepresentation.

         The court sees the debtor’s misrepresentation of the value of the Employment Action,

 together with her effort to convert the case in order to take control of that asset despite her inability

 to qualify as a chapter 13 debtor, as being uncomfortably similar to the facts in Marrama. In that

 case, the chapter 7 debtor made misleading or inaccurate statements about a number of things and

 especially about his principal asset, which was a house in Maine. The debtor listed its value as zero,

 and denied that he had transferred any property other than in the ordinary course of business within

 the previous year. “In fact,” the Court wrote, the property “had substantial value, and Marrama had

 transferred it into the newly created trust for no consideration seven months prior to filing his

 Chapter 7 petition.” Marrama, 549 U.S. at 368. Marrama acknowledged that “the purpose of the

 transfer was to protect the property from his creditors.” Id.

         After the trustee informed Marrama’s counsel that he intended to recover the property as an

 asset of the estate, Marrama sought to convert to a case under chapter 13. The trustee objected on

 grounds that the “request to convert was made in bad faith and would constitute an abuse of the

 bankruptcy process.” Id. at 369. The debtor countered that the misstatements were mere

 “scrivener’s errors,” and also that while he initially had filed under chapter 7 because he was

 unemployed, he recently had obtained employment and thus was newly eligible to proceed in

 chapter 13. Id. The bankruptcy court rejected these arguments; on appeal, so too did the district


                                                   11
Case 18-05448-5-SWH         Doc 101 Filed 12/09/19 Entered 12/09/19 15:50:31                Page 12 of
                                             16



 court, the bankruptcy appellate panel, and Court of Appeals for the First Circuit. Id. at 369-71. The

 bankruptcy appellate panel specifically rejected Marrama’s claim of an absolute right to convert, and

 interpreted § 706(a),

        when read in connection with other provision of the Code and the Bankruptcy Rules,
        as creating a right to convert a case from Chapter 7 to Chapter 13 that is “absolute
        only in the absence of extreme circumstances.” In re Marrama, 313 B.R. 525, 531
        (1st Cir. B.A.P. 2004). In concluding that the record disclosed such circumstances,
        the panel relied on Marrama’s failure to describe the transfer of the Maine residence
        into the revocable trust, his attempt to obtain a homestead exemption on rental
        property in Massachusetts, and his nondisclosure of an anticipated tax refund.

 Id. at 370 (emphasis added). The court of appeals agreed, holding that

        [i]n construing subsection 706(a), it is important to bear in mind that the bankruptcy
        court has unquestioned authority to dismiss a chapter 13 petition – as distinguished
        from converting the case to chapter 13 – based upon a showing of ‘bad faith’ on the
        part of the debtor. We can discern neither a theoretical nor a practical reason that
        Congress would have chosen to treat a first-time motion to convert a chapter 7 case
        to chapter 13 under subsection 706(a) differently from the filing of a chapter 13
        petition in the first instance. (Citations omitted).

 Id. at 370-71, quoting In re Marrama, 430 F.3d 474, 479 (1st Cir. 2005).

        The “extreme circumstances” that constituted bad faith in Marrama were the debtor’s efforts

 to conceal his assets and his pursuit of conversion to chapter 13when that failed. The Court accepted

 the lower courts’ collective reasoning that in this situation, where a bankruptcy court has the

 authority to dismiss a chapter 13 petition due to a debtor’s bad faith, that authority extends to

 refusing to allow conversion from chapter 7 to chapter 13 in the first place. In that instance, the

 chapter 7 debtor has “forfeited his right to proceed under Chapter 13.” Id. at 371. In this case, as

 in Marrama, the debtor cannot qualify as a debtor under chapter 13 due to the combination of bad

 faith and the debtor’s inability to propose a feasible, confirmable chapter 13 plan.




                                                 12
Case 18-05448-5-SWH          Doc 101 Filed 12/09/19 Entered 12/09/19 15:50:31                 Page 13 of
                                              16



        Finally, the Marrama Court observed that “[n]othing in the text of either § 706 or § 1307(c)

 (or the legislative history of either provision) limits the authority of the court to take appropriate

 action in response to fraudulent conduct by the atypical litigant who has demonstrated that he is not

 entitled to the relief available to the typical debtor.” Id. at 374-75. To the contrary, the Court held,

 the “broad authority granted to bankruptcy judges to take any action that is necessary or appropriate

 to ‘prevent an abuse of process’ described in § 105(a) of the Code, is surely adequate to authorize

 an immediate denial of a motion to convert filed under § 706 in lieu of a conversion order that

 merely postpones the allowance of equivalent relief and may provide a debtor with an opportunity

 to take action prejudicial to creditors.” Id. at 375 (emphasis added, footnote omitted). This court

 finds ample grounds on which to exercise its authority, under § 105(a), to deny the motion to

 convert.

 II.    Motion to Approve Compromise of Controversy

        Pursuant to 11 U.S.C. § 541(a), the Employment Action and the Claims against Red Hat are

 property of the chapter 7 estate, and the trustee is vested with the authority to prosecute, settle or

 compromise such a claim, subject to the bankruptcy court’s approval. E.g., Vinal v. Federal Nat.

 Mortg. Ass’n, 131 F. Supp. 3d 529 (E.D.N.C. 2015). “If a cause of action is part of the estate of the

 bankrupt then the trustee alone has standing to bring that claim.” Id. at 537, quoting National Am.

 Ins. Co. v. Ruppert Landscaping Co., 187 F.3d 439, 441 (4th Cir. 1999); see Fed. R. Bankr. P.

 9019(a) (“On motion by the trustee and after notice and a hearing, the court may approve a

 compromise or settlement.”).

        The debtor does not contest the trustee’s statutory authority to prosecute or settle the

 Employment Action in the context of her chapter 7 case, but rather takes exception to his valuation


                                                   13
Case 18-05448-5-SWH         Doc 101 Filed 12/09/19 Entered 12/09/19 15:50:31                Page 14 of
                                             16



 of it. According to the trustee, the debtor informed him in recent months that she would never settle

 with Red Hat for less than $5,000,000.00, which the trustee believes to be “orders of magnitude

 outside any reasonable assessment.” D.E. 91 at 5 n.1. For her part, the debtor contends that the

 trustee “would have to show that there is absolutely no way that Debtor could prevail in her lawsuit

 in order to claim that $54,450 would be a reasonable settlement.” D.E. 99 at 3. The debtor cites no

 foundation for this suggested standard, nor is the court aware of any.

        What is required is that the trustee establish, to the court’s satisfaction, that the proposed

 compromise is within the range of reasonableness. See, e.g., In re Health Diagnostic Laboratory,

 Inc., 2016 WL 6068812 *3 (Bankr. E.D. Va. Oct. 14, 2016). The court must independently consider

 a range of factors, which include “(a) the probability of success in litigation; (b) the possible

 difficulties of collecting on any judgment which might be obtained; (c) the complexity of the

 litigation involved, and the expense, inconvenience, and likely duration and delay necessarily

 attending to it; and (d) the paramount interest of the creditors.” Trustee’s Motion (D.E. 59) at 4

 (discussing Health Diagnostic factors).       A bankruptcy court must “employ its ‘informed,

 independent judgment’ to determine whether the settlement is both ‘fair and equitable.” In re Bond,

 16 F.3d 408 *3 (4th Cir. 1994), quoting Protective Committee for Indep. Stockholders of TMT

 Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968) (setting out the four factors in context of

 compromises incident to chapter 11 reorganization). In its review, the bankruptcy court is “uniquely

 positioned to consider the equities and reasonableness of a particular compromise.” Id., quoting In

 re American Reserve Corp., 841 F.2d 159, 162 (7th Cir. 1987).

        In the initial motion, and again in the Supplement to Trustee’s Motion for Approval of

 Compromise of Controversy (“Trustee’s Supplement”) filed on August 11, 2019, the trustee


                                                 14
Case 18-05448-5-SWH         Doc 101 Filed 12/09/19 Entered 12/09/19 15:50:31                  Page 15 of
                                             16



 specifically and accurately summarized the “legal framework and burden-shifting analysis relevant

 to a plaintiff’s attempt to establish employment-related claims such as the Claims Against Red Hat,”

 as well as his review of the available evidence in connection with those claims. D.E. 85. The

 trustee reviewed the many factors that together create a full and accurate picture of the issues raised

 in the Employment Action, including the comparative strengths and weaknesses of both parties’

 positions based upon the facts (both disputed and non-disputed) and the applicable statutory and case

 law. In addition, the trustee provided sworn declarations from Red Hat’s counsel and from the

 manager of the employee relations team within Red Hat’s department of human resources. These

 declarations form part of the basis for the trustee’s assessment of the extent to which it would be

 “time-consuming, expensive and risky” to pursue the claims against Red Hat, and the extent to

 which substantial evidence would support Red Hat’s

        position that it terminated the Debtor for legitimate non-discriminatory business
        reasons, that providing any accommodation for the Debtor would have caused it an
        undue hardship, that the debtor failed to communicate and cooperate with Red Hat
        to identify a reasonable accommodation, that even with a reasonable accommodation
        the Debtor would have been unable to perform the essential duties of her job, and
        that [the] Debtor was otherwise subject to termination for engaging in misconduct
        during her employment with Red Hat.

 Id. at 6 (citing Exhibits A (Declaration of Randall D. Avram) and B (Declaration of Terri Harrell)).

 While the debtor does not agree with the content of these declarations, that in no way discounts the

 extent to which they are relevant to both parties’ ability to realistically assess the future litigation

 landscape, if the Employment Action and the Claims Against Red Hat were to go to trial.

        Finally, in assessing the proposed compromise, the court is not required to test the soundness

 of the trustee’s position with a mini-trial, but rather must ensure that the compromise is within the

 range of reasonableness. In re Cajun Elec. Power Corp., 119 F.3d 349, 356 (5th Cir. 1997) (court


                                                   15
Case 18-05448-5-SWH             Doc 101 Filed 12/09/19 Entered 12/09/19 15:50:31                 Page 16 of
                                                 16



 need not “conduct a mini-trial to determine the probable outcome of any claims waived in the

 settlement”). Indeed, the court “does not have to be convinced that the settlement is the best

 possible compromise, but only that the settlement falls within a reasonable range of litigation

 possibilities. Therefore, the settlement need only be above ‘the lowest point of reasonableness.’”

 Health Diagnostic, 2016 WL 6068812 at *3 (emphasis added); see also In re Final Analysis, Inc.,

 417 B.R. 332, 342 (Bankr. D. Md. 2009) (discussing analytical standards applicable in court’s

 exercise of its discretion).

         The court’s review of the parties’ filings indicates that there are substantial risks to the estate

 in pursuing the cause of action, that the risks and benefits of trial have been fairly and fully assessed

 by the trustee, and that the proposed compromise is within the range of reasonableness; it is in fact

 substantially above the “lowest point,” the debtor’s dissatisfaction notwithstanding. The court

 concludes that the settlement as proposed is in the best interest of both the estate and its creditors.

 Accordingly, the court will, contemporaneously with entry of this order, enter the trustee’s proposed

 Order Approving Compromise of Controversy, and will approve the Settlement Agreement.

                                             CONCLUSION

         For those reasons, the debtor’s motion to convert her chapter 7 case to a case under chapter

 13 is DENIED. The trustee’s motion seeking approval of the proposed settlement agreement

 between the trustee, not individually but solely in his capacity as the chapter 7 trustee for the

 bankruptcy estate of the debtor, and Red Hat, is ALLOWED.

                                        END OF DOCUMENT




                                                    16
